 ADOLPH COORS COMPANYAdolph Coors Company and Brewery, Bottling, Canand Allied Industrial Union, Local 366, AFL-CIO.Case 27-CA-5238March 21, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn October 4, 1977, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision inthis proceeding. Thereafter, the General Counsel andCharging PartyIfiled exceptions and a supportingbrief, and Respondent filed a brief in support of theAdministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions3of the Administrative LawJudge and to adopt his recommended Order.Charging Party's request for oral argument is hereby denied as therecord and briefs adequately present the issues involved.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3. 1951). We have examined theAdministrative Law Judge's credibility resolutions and find, on that basis.no reason to disturb them. They are hereby affirmed.3 We agree with the General Counsel's contention that Respondent'ssavings and investment plan does not appear to have been accuratelydescribed by the Administrative Law Judge in part IV,(A),(l),(a) of hisDecision. The plan, initially, provided that a member could contribute up toI percent of his or her salary as a basic contribution and nine additionalpercentage points of salary as an additional contribution. In turn, Respon-dent would contribute 10 percent of the basic contribution or, at maximum,10 percent of I percent. Subsequently. the plan was modified to permit basiccontributions to be increased to up to 6 percent of a member's salary, withadditional contributions limited to a further 4 percent of the member'ssalary. In turn, Respondent would contribute 15 percent of the basiccontribution or, at maximum, 15 percent of 6 percent. In any event, theAdministrative Law Judge's error does not require a different result. In thisconnection, two additional statements of the Administrative Law Judgeappear to be inadvertent errors. The bracketed language in sec. 8:05 of thecontract proposal (fn. 13 of the attached Decision) was included in theexpired contract but was sought to be deleted in the contract proposal. Thephrase "in accordance with the Employer's requirements" (fn. 15 of theattached Decision) was not found in the recent contract but was included inthe contract proposal.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASEJerrold H. Shapiro, Administrative Law Judge: Thehearing in this case held on July 19 and 20, 1977, is basedon charges filed on February 11, 1977, by Brewery,Bottling, Can and Allied Industrial Union, Local 366,AFL-CIO, herein called the Union, and a complaint issuedApril 26, 1977, as amended May 27, 1977, on behalf of theGeneral Counsel of the National Labor Relations Board,herein called the Board, by the Regional Director forRegion 27, alleging that Adolph Coors Company, hereincalled Respondent, has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (5) of theNational Labor Relations Act, herein called the Act.Respondent filed an answer denying the commission of thealleged unfair labor practices.Upon the entire record,' from my observation of thedemeanor of the witnesses, and having considered theposthearing briefs, I make the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent Adolph Coors Company is a Coloradocorporation which maintains its principal office and placeof business at Golden, Colorado, where it manufacturesbeer. Respondent annually sells and ships goods andmaterials valued in excess of $50,000 directly to points andplaces outside of the State of Colorado. Respondentadmits, and I find, it is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.Respondent offered into evidence several contract proposals, Resp.Exhs. 2 through 10, submitted by itself and the Union during contractnegotiations. The General Counsel and Charging Party objected to theiradmission and I reserved ruling. I am of the view that the matters containedin these documents are not relevant to the disposition of the issues posed bythis case. Accordingly, I reject these exhibits.235 NLRB No. 19271 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII1. THE LABOR ORGANIZATION INVOLVEDRespondent admits and I find that the Union, Brewery,Bottling, Can and Allied Industrial Union, Local 366,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.II. BACKGROUND AND ISSUESDuring the period material to this case Respondentemployed more than 1,400 production and maintenanceworkers at its Golden, Colorado, facility. The Union hasrepresented these workers for more than 20 years and hasnegotiated a series of collective-bargaining contracts withRespondent covering them. The most recent contract waseffective from June 18, 1974, to December 31, 1976. Thenegotiations for a new contract began on or aboutNovember 4, 1976. During November and December 1976and January 1977,2 the parties held approximately 15negotiation meetings without reaching agreement. In Janu-ary an impasse occurred in the negotiations. On April 5,the Union called the workers out on strike. As of the datesof the hearing in this proceeding, July 19-20 the parties hadnot succeeded in reaching agreement and the strikecontinued.On February 7, during the period when the negotiationshad deadlocked, Respondent instituted the terms andconditions of employment which had been included in itsso called best and final offer submitted to the Union on orabout January 28 which was rejected by the Union.Included among the improved working conditions whichRespondent implemented was an increase in the Compa-ny's contribution into the employees' savings and invest-ment plan and an increase in the Company's contributioninto the employees' retirement plan and an increase in theemployees' retirement benefits.On February 9, Respondent, by letter, notified all of theemployees represented by the Union that effective Febru-ary 7 the Company had implemented its contract proposalrejected by the Union and described the wage and benefitimprovements it had placed into effect. The letter alsoinformed the employees, "[t]he company also implemented...certain language provisions that were contained in ouroffer on January 28 .... The substance of these provi-sions are provided in the attachment to this letter." The"attachment" is a two-page document which purportedlydescribes the substance of the changes made by Respon-dent's contract proposal in the language of the recentlyterminated contract.On April 15 Respondent, by letter, notified all of the unitemployees that the assertion of the Union that Respondenthad eliminated all of the employees' seniority rights wasfalse and told the employees "the company has made nosubstantial changes in seniority under the terms of its finaloffer."The ultimate questions for decision, as posed by thepleadings and litigated at the hearing, are:1. Whether on February 7 Respondent unilaterallyinstituted changes in its retirement plan and savings andinvestment plan, affecting the employees represented bythe Union, without affording the Union an opportunity tobargain about these subjects.2. Whether Respondent's letters of February 9 andApril 15 misrepresented the terms of Respondent's con-tract proposal insofar as the letters indicated to theemployees that Respondent's proposal with respect toemployees' seniority and the employees' shift assignmentswas more favorable to the employees than the proposalRespondent had offered the Union and implemented. And,if this is so, did the misstatements tend to restrain theemployees from supporting the Union and did Respondentmake such misstatements for the purpose of underminingthe Union's representative status.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The Unilateral ConductI. The facts(a) The savings and investment planRespondent's employees, who are not represented by theUnion, have been eligible to participate in the Company'ssavings and investment plan since approximately 1974. Theplan, in pertinent part, provides that eligible employeesmay pay into the plan a certain percentage of their wagesas savings and that the Company shall contribute apercentage of the actual money the employees save. Theplan is not referred to in the 1974-76 collective-bargainingcontract and the employees represented by the Union,covered by this contract, were not eligible to participate inthe plan until about July 1, 1976, when, with the approvalof the Union, Respondent extended the plan to cover theseemployees. The circumstances surrounding the plan'sextension to cover the employees represented by the Unionare as follows.In May 1976 Hargis, Respondent's vice president ofpersonnel, and several other company representatives metwith Union President Silverthorn and Union FinancialSecretary DeBey. Hargis indicated to the union representa-tives that Respondent wanted to extend participation in thesavings and investment plan to the employees representedby the Union. Hargis explained the plan and asked if theUnion wanted to submit the plan to a vote of itsmembership. Silverthorn stated he considered the plan as agift, thus it was not necessary to submit it to themembership. Silverthorn asked whether himself and De-Bey, who are not employees of the Company, would beeligible to participate in the plan. Hargis stated he wouldcheck into the matter. Thereafter, in June 1976, anothermeeting was held between Company and union representa-tives at which the savings and investment plan wasdiscussed. Present for Respondent was Tom Robinson, theperson in charge of administering the plan. Robinsonadvised Silverthorn and DeBey that they were not eligibleto participate in the plan since they were not employees.He gave a copy of the plan to Silverthorn and told him thatthe Company intended to notify the employees represented2 Unless otherwise specified all dates herein refer to 1977.272 ADOLPH COORS COMPANYby the Union that they were eligible to participate in theplan. The union representatives raised no objections.3Onor about July 1, 1976, Respondent extended the plan tocover the employees represented by the Union and anumber of them opted to participate in the plan. Silvert-horn testified that the plan's extension to cover theemployees represented by the Union was done by Respon-dent "with Union approval."The plan, at the time it was extended to cover theemployees represented by the Union, provided that em-ployees who participate could contribute from I to 6percent of his or her wages and that Respondent wouldcontribute 10 percent of the actual money the employeescontribute. Thereafter, on a date not specified in therecord, Respondent increased its contribution on behalf ofthose participants who were not represented by the Unionfrom 10 to 15 percent.The savings and investment plan was not included inRespondent's or the Union's initial contract proposals norwas the subject mentioned during the contract negotiationsuntil the December 29, 1976, negotiating meeting.Kaveny, Respondent's director of employee relations,and Union Representatives Silverthorn and Patrick werecalled as witnesses by the General Counsel, and Lerten,Respondent's attorney, was called as a witness by Respon-dent to testify concerning what was said about the savingsand investment plan during the negotiations. Kaveny, whotestified as an adverse witness for the General Counsel, didnot impress me as a reliable witness. Accordingly, I haverejected his testimony whenever it conflicts with thetestimony given by another witness. Regarding the testimo-ny of the other witnesses, Lerten impressed me as the mostcredible of the three and I have credited his testimonywhenever there is a conflict in their testimony.4Specifical-ly, I reject the testimony of the union representatives thatRespondent refused to furnish the union representativeswith a copy of the Savings and Investment Plan and toldthem that the plan was a nonnegotiable subject which theUnion would have to take or leave without any negotia-tion.During the December 29, 1976, negotiation meeting,Silverthorn, for the Union, took the position that thebenefits under Respondent's retirement plan should beincreased. Lerten, for Respondent, answered that thecurrent retirement benefits were adequate considering thatthe employees could supplement them with social securitybenefits as well as by the savings they accrued in the3 Hargis and Silverthorn testified about the circumstances surroundingRespondent's extension of the savings and investment plan to cover theemployees represented by the Union. In instances where their testimony isnot consistent I have credited Hargis' because he impressed me as the morecredible witness. In particular I reject Silverthorn's testimony that he askedif the plan was negotiable and, ire response, Hargis answered that the planwas not a subject for negotiation.4 I have considered that due to the numerous negotiation meetings andthe elapsed time since these meetings and the hearing that Lerten in mostinstances was not able to testify without using his notes taken contempora-neous with the negotiation meetings to refresh his recollection. This doesnot, in my opinion, detract from his credibility. I also reject the ChargingParty's request that I strike Lerten's testimony on the ground that suchtestimony by an attorney constitutes a breach of the code of professionalresponsibility of the American Bar Association. See, Local Union No. 9 of theInternational Union of Operating Engineers (The Fountain Sand & GravelCompany), 210 NLRB 129, fn. I (1974), and Hill-Behan Lumber Company.,175 NLRB 345, fn. 1(1969).savings and investment plan. Silverthorn noted that thererecently had been an increase in Respondent's contributionto the savings and investment plan and asked if theincrease would be offered to the workers represented by theUnion. Lerten said that if the Union wanted this increasefor the workers it represented that Respondent wasprepared to consider the savings and investment plan as apart of the total economic package it was offering theUnion. The next day, when negotiations resumed, Kellogg,for Respondent, as a part of Respondent's contractproposal included the savings and investment plan andspecifically offered to increase Respondent's contributionfor the employees represented by the Union to the sameextent that the contribution for the other employees hadbeen raised, and set forth the amount of that increase.Silverthorn took the position that the Union desired anincrease in Respondent's contribution to the retirementplan, rather than the savings and investment plan, andasked that Respondent contribute to the retirement planthe moneys it would normally contribute into the savingsand investment plan. Kellogg rejected this proposal.5During the January 4 negotiation meeting, Respondent'srepresentatives offered the Union a complete contractproposal which included the Savings and Investment Planwith an increased company contribution from 10 to 15percent. In addition, Respondent offered to increase itscontribution to the retirement plan. The union representa-tives indicated they would consider the Company's entireproposal. Also at this meeting, when Union RepresentativePatrick asked for a copy of the savings and investmentplan, Respondent's Representative Kellogg stated that theUnion had been furnished a copy in 1976 when the planwas extended to cover the union-represented employees.Silverthorn, who had been given a copy of the plan in June1976, stated he did not remember if he had received a copyof the plan but would search for it.6On January 2 and 28, Respondent submitted to theUnion complete contract proposals which included thesavings and investment plan with an increase in theCompany's contribution to 15 percent.The negotiations, as indicated previously, reached abargaining impasse during January7and on February 7,Respondent implemented the terms of its last contractproposal including the aforesaid savings and investmentplan proposal.s As indicated, supra, Union Representative Patrick testified that at themeeting of December 30. 1976, Kaveny told the union representatives thatthe Union "could take it Ireferring to the savings and investment plan I orleave it, it was non-negotiable." On cross-examination, however, Patrick ineffect admitted that Kaveny did not refuse to bargain about the savings andinvestment plan. Thus, Kaveny testified that in response to Silverthorn'srequest that the Company's contributions to the savings and investmentplan be allotted to the retirement plan, Kaveny replied that the Companywould not do this and told the union representatives that the Union wouldhave to either take or leave the contributions as a part of the savings andinvestment plan.6 No further request for a copy of the plan was made by the Union untilafter the events which are material to this case took place.7 At the outset of the hearing the General Counsel conceded that whenRespondent implemented the terms of its contract proposal there was animpasse in collective-bargaining negotiations.273 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) The retirement planThe parties contract which terminated on December 31,1976, provides for a retirement plan funded by contribu-tions by the employees and Respondent. The plan isadministered by a joint committee comprised of an equalnumber of company and union representatives with aprovision for impartial arbitration in case of a deadlock.During the negotiations for a new contract the Unionproposed a 15-cent-per-hour increase in Respondent'scontribution to the retirement plan and a 9-cent-per-hourincrease in the employees' contributions. Respondentrejected this proposal insofar as it increased Respondent'scontribution, and at the negotiation meeting of January 4,countered with a proposal which increased its contributionby 5 cents per hour. At this meeting Kellogg, for Respon-dent, told the union representatives that Respondent waswilling to increase its retirement contribution by 5 centsper hour, and in regard to the employees' contributions,was amenable to whatever the Union proposed. On thesubject of retirement benefits Kellogg stated that Respon-dent's representatives had consulted with the actuary forthe retirement plan who had informed them that Respon-dent's 5-cent-an-hour increase in its contribution wouldraise a beneficiary's past service benefit from $2 to $6 permonth and a beneficiary's future service benefit by 10percent. The union representatives neither accepted orrejected this proposal, rather at the end of the negotiationmeeting stated they would review and consider the Compa-ny's entire proposal. Thereafter, on January 28 Respondentsubmitted to the Union its so-called best and final offerwhich included the offer of a 5-cent-per-hour increase inthe Company's retirement contribution and an increase inthe retirement benefits to $6 per month for past servicebenefits and an increase of future service benefits by 10percent. The Union rejected Respondent's best and finaloffer and, on February 7, during a period when negotia-tions were deadlocked, Respondent placed into effect theterms of this offer, including the increase in its retirementcontribution and the increase in the employees' insurancebenefits.8It is undisputed that Respondent and Union at all timesmaterial herein believed that the matter of insurancebenefits was not a subject for collective bargaining duringcontract negotiations, but that the insurance benefits werefixed by the joint committee which administers the retire-ment plan. However, during the negotiation meeting ofMay 4, Lerten, for Respondent, stated that until justrecently he had been unaware of the last amendment to theretirement plan, dated October 1, 1974, and based on thisamendment it was his opinion that insurance benefitsshould be fixed during contract negotiations rather than bythe joint committee. The parties agreed that Respondent'sincreased contribution would be placed in escrow pendingthe outcome of the negotiations and the two retired8 During February and March, two employees retired and received theincreased benefits.9 The record establishes that on February 7 negotiations were at animpasse. In any event, the General Counsel at the start of the hearingconceded that when Respondent implemented the terms of its contract offerthere was an impasse in the negotiations.10 In reaching this conclusion I have taken into account that Respon-employees who were currently receiving the increasedbenefits would continue to receive them and that thebenefits paid to any future retirees would be the subject fornegotiations.2. Discussion and conclusionary findingsThe complaint as amended alleges in substance that onFebruary 7 Respondent violated Section 8(a)(5) and (1) ofthe Act by unilaterally instituting a savings and investmentplan and by unilaterally increasing retirement benefits forthe employees represented by the Union without bargain-ing with the Union.The law is settled that an employer violates its duty tobargain if, when negotiations are in progress, it unilaterallyinstitutes changes in existing terms and conditions ofemployment. N.LR.B. v. Benne Katz, etc., d/b/a Williams-burg Steel Products Co., 369 U.S. 736 (1962). "On the otherhand, after bargaining to an impasse, that is, after good-faith negotiations have exhausted the prospects of conclud-ing an agreement, an employer does not violate the Act bymaking unilateral changes that are reasonably compre-hended within his pre-impasse proposals." Taft Broadcast-ing Company, 163 NLRB 475, 478 (1967), enfd. sub nomAmerican Federation of Television and Radio Artists, AFL-CIO, Kansas City Local, 395 F.2d 622 (C.A.D.C., 1968).As described in detail, supra, on February 7, afterbargaining to an impasse, Respondent placed into effectthe terms and conditions of employment contained in itscontract proposal which had been rejected by the Union.Included among the changes instituted by Respondent wasan increase of from 10 percent to 15 percent in itscontribution to the savings and investment plan and anincrease in retirement benefits to $6 per month for pastservice benefits and an increase in future service benefitsby 10 percent. These changes were among the termsincluded in Respondent's contract offer rejected by theUnion. There is insufficient evidence that the impasse innegotiations9occurred in the context of bad-faith bargain-ing or that Respotndent did not bargain in good faith inconnection with its savings, investment, and retirementbenefit proposals.t0In summation, I find an impasse in contract negotiationshad occurred when, on February 7, Respondent institutedthe changes here in question. I find further that thesechanges were comprehended within Respondent's propos-als which preceded impasse and were not made in thecontext of bad-faith bargaining. I hold, therefore, thatRespondent, having taken the unilateral action discussedabove, did not thereby violate Section 8(a)(5) and (1) of theAct. Accordingly, I shall recommend that all of theallegations set forth in the "Amendment to Complaint" bedismissed.dent, as well as the Union, did not believe that the subject of retirementbenefits was a matter for contract negotiations. Nonetheless, the evidence isinsufficient to establish that Respondent did not afford the Union anadequate opportunity to bargain over retirement benefits, or their distribu-tion, or that Respondent did not otherwise bargain in good faith over thissubject.274 ADOLPH COORS COMPANYB. The MisrepresentationsI. The factsOn February 7 Respondent placed into effect all of theterms and conditions of employment contained in its finalcontract offer. On February 9 Respondent distributed aletter to all of the employees represented by the Unionwhich in substance notified them that the contract negotia-tions had reached an impasse and that Respondent hadimplemented the wage increases and benefit improvementscontained in its contract proposal as well as certain"language provisions." In this last respect the letter states:The company also implemented, effective February 7,1977, certain language provisions that were containedin our offer on January 28. It is the company's beliefthat these changes are necessary to insure the continuedefficient operation in the business and are in thegenuine best overall interests of every employee. Thesubstance of these provisions are provided in theattachment to this letter.The General Counsel, as discussed infra, contends that twoof the sections included in the attachment to Respondent'sFebruary 9 letter contain misleading language which doesnot accurately reflect the conditions of employment offeredto the Union and implemented by Respondent. The twosections in dispute, as they appear in the attachment to theFebruary 9 letter, read as follows:SECTION 8 -REDUCTION IN WORK FORCELayoffs of employees with more than one year of P &M service will be governed by present contract lan-guage. Employees with less than one year's P & Mservice, who are laid off, cannot bump into anotherdepartment.SECTION 13 -SHIFT DIFFERENTIALThe company may place employees on straight orrotating shifts. However, if the unit involves more thantwenty (20) employees on straight shifts and thecompany desires to change all of the employees torotating shifts, the company will give the Union at leastone week's notice of the proposed change. This will givethe Union the opportunity to discuss the proposedchange with the company.The portions of Respondent's contract proposal dealingwith Section 8 -Reduction in Work Force and Section 13-Shift Differential, which were implemented February 7and which the General Counsel contends are misrepresent-ed in Respondent's February 9 letter, read as follows:8.02 In the event that an employee is reduced, pursuantto the provisions of Paragraph 8.01, such employeeshall have the right to bump, within three (3) workingII The italicized language was not contained in the parties' recentlyterminated collective-bargaining contract.12 The italicized language was not contained in the parties' recentlyterminated collective-bargaining contract.13 The language bracketed was included in Respondent's contractdays, that employee in his/her department who has theleast Departmental seniority and whose work theemployee doing the bumping can perform withoutfurther training in accordance with the Employer'srequirements. This privilege is limited to one "bump"and an employee shall not be permitted to "bump" intoa leadman, assistant leadman, or production specialistjob. Further, no employee can bump into a higher payingjob than one which the employee held immediately prior toexercising this bump. If the reduction of personnelwithin a classification in a department results in alayoff, the provision of paragraph 8.03 or 8.04 shallapply depending upon the length of the employee'sProduction and Maintenance service. [Emphasis sup-plied.]"8.03 Layoffs of regular employees with more than one(I) year Production and Maintenance service shall bemade on the basis of length of Production andMaintenance service, provided that the employee withthe greater Production and Maintenance service has theability and skill to perform the work available withoutfurther training in accordance with the Employer'srequirements, andprovidedfirther that the person with thelesser Production and Maintenance service does not have ahigherpaid job. [Emphasis supplied.]'28.05 [In case of circumstances beyond the control of theEmployer] A shift or work week may be shortenedwithout regard to the seniority provisions of thisAgreement.1313.04 The Employer at its sole discretion may place theemployees, or any portion thereof, on straight shifts oron rotating shifts. However, where employees in a unitof more than twenty (20) employees are on straightshifts and the Employer desires to change all of theemployees in that unit to rotating shifts, the Employerwill give the Union at least one week's notice of theproposed change in shifts and during that week theUnion will be afforded the opportunity to discuss withthe Employer the proposed change in shifts. However,the final decision with respect to the change in shifts willbe made at the sole discretion of the Employer. [Emphasissupplied.]4On February 7 and 8 Respondent distributed to itssupervisors and managers, who supervise the employeesrepresented by the Union, a copy of the exact languagecontained in its contract proposal implemented February 7and explained to the supervisors that a letter would be sentto the employees which would convey only the substanceof the changes in the old contract implemented byRespondent, hence, supervision would be expected to befamiliar with the exact language of Respondent's proposalso as to be able to intelligently answer questions posed bythe employees.proposal but not included in the recently terminated collective-bargainingcontract.14 The italicized language was not contained in this section (13.04), as setforth in the February 9 letter.275 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring February Respondent posted the exact languagecontained in its contract proposal, including the sections indispute, on bulletin boards in three departments for theemployees to read. In April it posted an identical notice ina fourth department for the employees to read. Also, inFebruary, a supervisor in a fifth department met with hisemployees and read them the exact language contained inthe Company's contract proposal, including the sections indispute.Lastly, on April 15, Respondent distributed a letter to allof its employees which in pertinent part reads:It is the Union's contention that the major issuebetween the Company and the union that is causing thestrike is the allegation that the Company has takenaway all seniority rights. That is not true! The Compa-ny has made no substantial changes in seniority underthe terms of its final offer. Job bidding, shift preference,benefit accrual, including vacation selection, is nodifferent under the Company's most recent proposalthan it was under the recently terminated agreement.The only significant modification regarding seniorityinvolves layoff of those employees with less than one yearservice. For those employees with less than one yearservice, should a layoff be deemed necessary, the layoffwould occur on a departmental basis rather than on aplant-wide basis. As for any employee with more than oneyear P & M service, the layoff provisions today would beexactly the same as providedfor in our recent agreement.There is one other provision whereby the union iscontending that the Company is again taking some-thing away. This has to do with new contract languagegiving the employer sole discretionary rights to placeemployees on straight shifts or rotating shifts.* **It is difficult to thoroughly discuss in detail complex,contract language in a letter to you. If you haveadditional questions concerning seniority, please feelfree to call the Employee Relations Department.2. Discussion and conclusionary findingsThe complaint in substance alleges Respondent violatedSection 8(a)(1) and (5) of the Act when on February 9 andApril 15 it distributed letters to the employees whichmisstated certain terms and conditions of employmentwhich Respondent had offered to the Union and imple-mented.I am of the opinion Respondent's February 9 lettermisrepresented the substance of its contract proposal. Theletter states that in connection with the subject of the1s In all other respects the assertion made in the February 9 letter thatthe attachment to the letter contains "the substance" of the Company'scontract proposal does not constitute a misstatement. I reject GeneralCounsel's contention that the letter misrepresented the substance ofRespondent's proposal dealing with the assignment of employees to straightor rotating shifts by omitting the phrase "sole discretion," or by omitting thephrase "in accordance with the Employer's requirements," which is found inthe recent contract, that the letter misrepresented the substance ofRespondent's proposal dealing with employees' seniority rights. In anyevent, assuming the letter does misstate Respondent's contract proposal in"reduction in work force" that "layoffs of employees withmore than one (1) year of P & M service will be governedby" the recent contract, whereas Respondent's contractproposal concerning this subject deviates from the lan-guage of the recent contract in two significant respects: 15(1) Under the recent contract employees scheduled forlayoff are not precluded from bumping less senior employ-ees who occupy higher paying jobs, whereas under theterms of the Respondent's contract proposal this is prohib-ited; and (2) under the terms of the recent contract only"in case of circumstances beyond the control of theEmployer" can Respondent shorten the work shift orworkweek in disregard of the contractual seniority provi-sions, whereas under the terms of its contract proposalRespondent can engage in this conduct without anylimitation. And, insofar as the aforesaid changes in theterms of the recent contract constitute substantial changesin the present seniority rights of employees with more thanI year of service, the statement included in the April 15letter that "[t ]he company has made no substantial changesin seniority under the terms of its final offer ...for anyemployee with more than one year P & M service, thelayoff provisions today would be exactly the same asprovided in our recent agreement," constitutes an addition-al misstatement.'0In sum, I find that in the above-described respects theFebruary 9 and April 15 letters misrepresented the terms ofRespondent's contract proposal. The remaining question iswhether, as alleged in the complaint, these misrepresenta-tions independently coerced and restrained employees inviolation of Section 8(aX)(I) and/or violated Section 8(a)(5)and (1) of the Act based on the theory that the misrepre-sentations evidenced an intent to bypass, undermine, orsubvert the Union as the employees' bargaining representa-tive.Regarding the contention that the misrepresentationsnecessarily tend to interfere with employees' Section 7rights in violation of Section 8(a)(1) of the Act, I note thatnone of the misstatements expressly or by implicationthreaten employees with reprisals or promise them benefitsnor did they occur in a context of unfair labor practices.This is not a situation where Respondent has promised theemployees more favorable terms and conditions of employ-ment than offered to the Union. I recognize Respondent'sFebruary 9 letter misstates the terms of its contractproposal and made the proposal seem more favorable orless unfavorable, than it really was, to the employees.However, the entire proposal had previously been placedinto effect in the exact terms it was offered to the Union.Under the circumstances, I find it difficult to imaginethese additional respects, it would not change the outcome of thisproceeding for, as explained infra, whether the letter contains two, three, orseveral misrepresentations, as alleged in the complaint, this conduct in thecontext in which it took place does not constitute a violation of the Act.16 The April 15 letter is also inaccurate insofar as Respondent's finalproposal precludes a person from exercising his or her seniority in the caseof layoff if the person does not have the ability and skill to perform the workavailable "in accordance with the Employer's requirements." The layoffprovisions of the recent contract do not contain the limitation, "inaccordance with the Employer's requirements."276 ADOLPH COORS COMPANYmisrepresentations that could be more effectively answeredby the Union than the ones involved in this case.'7Indeed,soon after it had transmitted the February 9 letter,Respondent itself brought to the attention of the employeesin several departments the exact contract language whichhad been offered the Union and placed into effect. Underall of these circumstances I find that the misrepresentationsfound herein did not tend to interfere with employees'Section 7 rights in violation of Section 8(a)(1) of the Act.Regarding the contention that the misrepresentationscommunicated to the employees constitute a refusal tobargain in violation of Section 8(a)(5) of the Act, the law issettled that "the fact that an employer chooses to informemployees of the status of negotiations, or of proposalspreviously made to the Union, or of its version of abreakdown in negotiations will not alone establish a failureto bargain in good faith." The Proctor & Gamble Manufac-turing Company, 160 NLRB 334, 340 (1966). For, "whilethere are cases in which employers have been held to haveviolated Section 8(a)(5) of the Act by communicating withemployees during collective-bargaining negotiations, suchviolations have been found only when the employer'slanguage was itself coercive, or could reasonably beconstrued as coercive in the context of other unfair laborpractices of the employer." Wantagh Auto Sales, Inc., 177NLRB 150, 154 (1969). Also, see Stokely-Van Camp, Inc.,186 NLRB 440, 450 (1970). As I have found, supra, thedisputed communication involved in this case is notcoercive and did not occur in the context of unfair laborpractices. This does not however completely put an end tothis matter because it is also settled law that an employer'scommunication to employees during the course of contractnegotiations is not entitled to protection, even thoughcouched in noncoercive language, where it merely servesthe tactical purpose of implementing a bargaining tablestrategy which is itself unlawful. Two examples of such anapproach were presented in General Electric 18 and Fitzger-ald Mills19 which are cited by the General Counsel tosupport his contention that Respondent's misrepresenta-tions violated Section 8(a)(5) of the Act. In General Electricthe union was "confronted with a communication cam-paign, which, coupled with the employer's fixed position atthe bargaining table, effectively excluded the union frommeaningful bargaining, and represented a patent attemptto bypass and undermine the union as bargaining agent."See The Proctor & Gamble Manufacturing Company, 160NLRB 334, 340 (1966). In Fitzgerald Mills the employer, asin General Electric, was found to have bargained in badfaith with no intention of reaching agreement. His unlawfulconduct included: Unilateral action on mandatory subjectsof bargaining and use of negotiators whose authority waslimited, and this was coupled with an "uncompromising"attitude at the bargaining table. (313 F.2d at 268.) Theemployer also sent notices to employees which went17 This is especially true with respect to the Apnl 15 letter in which, inanswer to the Union's contention that the Company's contract proposal hadimpaired employees' senionty nghts, Respondent expressed the opinion thatit did not believe the terms of its proposal had made a substantial change inemployees' seniority rights.1i General Electric Company,. 150 NLRB 192 (1964), enfd. 418 F.2d 736(C.A. 2. 1969).beyond merely criticizing the union's bargaining tactics, forthe notices credited the company alone for a negotiatedwage increase, indicated that the amount had been deter-mined unilaterally, without reference to the bargainingprocess, and wrongly placed the onus of delay in effectuat-ing the increase on the union. See 313 F.2d at 268 and 133NLRB at 883. Also, see Texas Electric Coop, Inc., 197NLRB 10, 12, 14 (1972), where the employer told hisemployees in substance that the union was subordinatingthe employees' interest to its own by linking a dues-checkoff provision to a wage proposal that was lessattractive than the wage increase offered by the company.The Board held that this conduct was unlawful because theemployer's message was "placed in context of offering theemployees a benefit described as being more advantageousto them than sought by the Union," thereby, "creat[ing]the impression that the employer rather than the union isthe true protector of the employees' interests." 197 NLRBat 14. Indeed, the speech was but the first step in anunlawful campaign in which the employer helped theemployees circulate a decertification petition and thenwithdrew recognition from the Union. 197 NLRB at 14-16.The rationale of General Electric and Fitzgerald Mills andTexas Electric Coop does not apply here. The nature of themisrepresentations communicated to the employees wasnot calculated to create the impression that Respondentrather than the Union is the true protector of the employ-ees' interests nor have the misrepresentations been shownto have been a part of an unlawful bargaining tablestrategy. Indeed, the General Counsel put on no evidenceof Respondent's bad faith during negotiations.20Thesecircumstances, plus the circumstances relied upon, supra, inconcluding that Respondent's conduct did not indepen-dently violate Section 8(aX)(I) of the Act, persuade me thatRespondent's misstatements to the employees cannot becharacterized as having been made to undermine orsubvert the Union. Respondent's conduct represents nomore than the legitimate tactic of notifying the employeesabout a lawful course of action which Respondent, havingalready notified the Union about, was committed to engagein; namely, its implementation of the terms of its lastcontract proposal after a bargaining impasse. The fact thatin the process Respondent misstated to the employees thesubstance of certain parts of its contract proposal andthereafter expressed the incorrect opinion to the employeesthat it had made no substantial changes in the employees'existing seniority privileges is not the type of conductwhich constitutes an unfair labor practice, absent circum-stances not present in this case. It is for all of these reasonsthat I have concluded that Respondent did not violateSection 8(a)(5) of the Act as alleged in the complaint."I Fitzgerald Mills Corporation, 133 NLRB 877, 882 (1961), enfd. 313F.2d 260, 268 (C.A. 6, 1963).20 It would be a violation of due process to even consider whether therewas an overall failure on the part of Respondent to bargain in good faithinasmuch as the complaint did not include or fairly encompass such anallegation and the matter was not litigated.277 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:21 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.ORDER21The complaint is dismissed in its entirety.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.278